                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD LANCE REYNOLDS,                            Case No. 17-cv-04202-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9              v.                                        MOTION FOR PARTIAL SUMMARY
                                                                                            JUDGMENT
                                  10     J. MERENDA,
                                                                                            Re: Dkt. No. 27
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In this pro se prisoner’s civil rights action under 42 U.S.C. § 1983, Richard Lance Reynolds
                                  14   claims that correctional officer Merenda violated Reynolds’ Eighth Amendment rights. Merenda
                                  15   now moves for partial summary judgment on the merits of Reynolds’ claim and on the defense of
                                  16   qualified immunity. Reynolds does not oppose the motion. For the reasons discussed below,
                                  17   Merenda’s motion for partial summary judgment will be granted. The case will be referred to the
                                  18   Pro Se Prisoner Mediation Program.
                                  19

                                  20                                            BACKGROUND
                                  21          Reynolds alleges that Merenda used excessive force on two occasions: (1) during efforts to
                                  22   handcuff Reynolds in the medical area and (2) in Merenda’s office, moments after the handcuffing.
                                  23   Only Merenda’s actions surrounding Reynolds’ handcuffing are at issue in the pending motion.
                                  24   Therefore, only facts related to that incident are described below. Viewed in the light most favorable
                                  25   to Reynolds,1 the evidence shows the following events occurred while Reynolds was at the
                                  26
                                  27
                                              1
                                                Merenda states that he intends to dispute many of Reynolds’ factual assertions at trial but
                                       assumes those assertions to be true for purposes of the motion for summary judgment. Docket No.
                                  28   27 at 7.
                                   1   Correctional Training Facility in Soledad:

                                   2          On April 5, 2016, an alarm sounded while Reynolds was exiting the bathroom at the Facility

                                   3   “D” Yard Clinic. Docket No. 1 at 3. After exiting the bathroom, Reynolds was instructed to sit

                                   4   down on the clinic bench. Id. As Reynolds was attempting to comply with these instructions,

                                   5   Merenda yelled at Reynolds: “‘Hey[,] don’t you know you are suppose [sic] to sit down when the

                                   6   alarm is sounding, you stupid Mother Fucker?’” Id.2 At this point, Reynolds apparently was seated,

                                   7   but after hearing Merenda’s comment, Reynolds “jumped up on [his] feet” again and said to

                                   8   Merenda: “Hey, you know what, fuck you, you fucking cock sucker.” Docket No. 27-2 at 15.

                                   9   Reynolds continued to yell at Merenda: “I was in the fucking bathroom, fucking pissing when that

                                  10   fucking alarm went off.” Id. Reynolds stated at his deposition that he “didn’t hold [his] lip” and

                                  11   “let [Merenda] have it” for cursing at him. Id. at 16.

                                  12          In response to Reynolds’ comments and actions, Merenda told Reynolds to put his arms
Northern District of California
 United States District Court




                                  13   against the wall. Docket No. 1 at 3. Reynolds extended his left arm straight up on the wall.

                                  14   However, Reynolds could only extend his right arm about 90 degrees away from his body and told

                                  15   Merenda that “‘this arm doesn’t go up any more. It’s fucking titanium.’” Docket No. 27-2 at 18;

                                  16   see also Docket No. 1 at 3. (Although Reynolds states in his complaint his left arm had limited

                                  17   mobility, he testified at his deposition that the problem arm was actually his right arm.) Merenda

                                  18   did not accept Reynolds’ claim and attempted to pull Reynolds’ right arm up the wall to match the

                                  19   left arm’s position. Docket No. 27-2 at 18–19. As Merenda began to move Reynolds’ right arm

                                  20   “maybe three [or] four inches” up the wall, Reynolds yelled “it won’t go up, [my arm]’s fucking

                                  21   titanium.” Id. at 20–21. Merenda stopped moving Reynolds right arm immediately after Reynolds

                                  22   yelled out. Id. at 22. However, the movement of Reynolds’ arm was enough to cause him “severe

                                  23   and extreme pain.” Docket No. 1 at 3; see also Docket No. 27-2 at 24. The pain lasted three to five

                                  24   seconds. Docket No. 27-2 at 26. Merenda then moved both of Reynolds’ arms behind Reynolds’

                                  25   back and pushed him through a door. Id. at 22. This action also caused Reynolds discomfort, but

                                  26
                                  27
                                              2
                                               The parties’ language is quoted not for its eloquence but to give context to their actions.
                                       Reynolds urges that Merenda’s disrespectful language triggered Reynolds’ responsive comments
                                  28   and behavior; Merenda urges that Reynolds’ comments and behavior prompted the need to restrain
                                       Reynolds.
                                                                                      2
                                   1   Reynolds did not mention it to Merenda. Id. at 24. Reynolds was not physically injured as a result

                                   2   of these actions.

                                   3          Once outside, Reynolds was handcuffed.          Reynolds believes he was handcuffed by

                                   4   correctional officer Gomez, apparently at Merenda’s request. Id. at 23 (“I’m pretty sure Gomez gets

                                   5   involved and he’s the one that handcuffed me . . . .”; id. at 25 (“Q. Do you remember who it was

                                   6   who put the handcuffs on? A. I’m almost sure it was Gomez because he is the C.O. that went . . .

                                   7   with [Merenda].”). After being handcuffed, Reynolds was led to Merenda’s office. (As noted

                                   8   earlier, Reynolds contends excessive force was used on him in the office also, but Merenda has not

                                   9   moved for summary judgment on that claim.)

                                  10          At the relevant time, Reynolds had a titanium shoulder replacement and a titanium rod in his

                                  11   upper arm. Docket No. 27-2 at 11. There is no evidence that having a titanium shoulder replacement

                                  12   or titanium rod necessarily limits a person’s range of motion. There also is no evidence that
Northern District of California
 United States District Court




                                  13   Reynolds had anything visible (such as a brace) that would have suggested to Merenda that

                                  14   Reynolds’ range of motion was limited.

                                  15

                                  16                                         LEGAL STANDARD

                                  17          Summary judgment is proper where the pleadings, discovery, and affidavits show that there

                                  18   is “no genuine dispute as to any material fact and [that] the moving party is entitled to judgment as

                                  19   a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment “against a party who

                                  20   fails to make a showing sufficient to establish the existence of an element essential to that party’s

                                  21   case, and on which that party will bear the burden of proof at trial . . . since a complete failure of

                                  22   proof concerning an essential element of the nonmoving party’s case necessarily renders all other

                                  23   facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is material if it

                                  24   might affect the outcome of the suit under governing law, and a dispute about a material fact is

                                  25   genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

                                  26   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  27          Generally, the moving party bears the initial burden of identifying those portions of the

                                  28   record which demonstrate the absence of a genuine issue of material fact. The burden then shifts to
                                                                                         3
                                   1   the nonmoving party to “go beyond the pleadings and by [his or her] own affidavits, or by the

                                   2   ‘depositions, answers to interrogatories, and admissions on file,’ designate ‘specific facts showing

                                   3   that there is a genuine issue for trial.’” Celotex, 477 U.S. at 324 (citations omitted).

                                   4          A verified complaint may be used as an opposing affidavit under Rule 56, as long as it is

                                   5   based on personal knowledge and sets forth specific facts admissible in evidence. See Schroeder v.

                                   6   McDonald, 55 F.3d 454, 460 & nn.10–11 (9th Cir. 1995) (treating plaintiff’s verified complaint as

                                   7   opposing affidavit where, even though verification not in conformity with 28 U.S.C. § 1746, plaintiff

                                   8   stated under penalty of perjury that contents were true and correct, and allegations were not based

                                   9   purely on his belief but on his personal knowledge). Here, Reynolds’ complaint and amendment

                                  10   thereto (Docket Nos. 1 and 13) were signed under penalty of perjury and the facts in them are

                                  11   considered as evidence for purposes of deciding the motion.

                                  12          The court’s function on a summary judgment motion is not to make credibility
Northern District of California
 United States District Court




                                  13   determinations nor to weigh conflicting evidence with respect to a disputed material fact. See T.W.

                                  14   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). The evidence

                                  15   must be viewed in the light most favorable to the nonmoving party, and the inferences to be drawn

                                  16   from the facts must be viewed in a light most favorable to the nonmoving party. Id. at 631.

                                  17

                                  18                                              DISCUSSION

                                  19          Plaintiff Reynolds claims defendant Merenda violated Reynolds’ Eighth Amendment rights

                                  20   when Merenda forcefully restrained Reynolds following Reynolds’ confrontation of Merenda.

                                  21   Merenda contends that no Eighth Amendment violation occurred and to the extent one did, Merenda

                                  22   is entitled to qualified immunity because it would not have been clear to a reasonable officer that

                                  23   Merenda’s conduct was unlawful at the time.

                                  24

                                  25   A.     Qualified Immunity Defense

                                  26          The defense of qualified immunity protects “government officials . . . from liability for civil

                                  27   damages insofar as their conduct does not violate clearly established statutory or constitutional rights

                                  28   of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
                                                                                          4
                                   1   The doctrine of qualified immunity attempts to balance two important and sometimes competing

                                   2   interests: “the need to hold public officials accountable when they exercise power irresponsibly and

                                   3   the need to shield officials from harassment, distraction, and liability when they perform their duties

                                   4   reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). To determine whether an official is

                                   5   entitled to qualified immunity, the court must decide whether the facts show the official’s conduct

                                   6   violated a constitutional right; and, if so, whether it would be clear to a reasonable officer that his

                                   7   conduct was unlawful in the situation he confronted. See Saucier v. Katz, 533 U.S. 194, 201–02

                                   8   (2001); see also generally Pearson, 555 U.S. 223 (overruling Saucier’s requirement that qualified

                                   9   immunity analysis proceeds in a particular sequence).

                                  10

                                  11          1.      Eighth Amendment Violation

                                  12          The treatment an inmate receives in custody and the conditions under which he is confined
Northern District of California
 United States District Court




                                  13   are subject to scrutiny under the Eighth Amendment. Helling v. McKinney, 509 U.S. 25, 31 (1993).

                                  14   When a prison official stands accused of using excessive force in violation of the Eighth

                                  15   Amendment, the core judicial inquiry is whether force was applied in a good-faith effort to maintain

                                  16   or restore discipline, or maliciously and sadistically to cause harm. Hudson v. McMillian, 503 U.S.

                                  17   1, 6–7 (1992); Jeffers v. Gomez, 267 F.3d 895, 912-13 (9th Cir. 2001) (applying “malicious and

                                  18   sadistic” standard to claim that prison guards used excessive force when attempting to quell a prison

                                  19   riot). In determining whether the use of force was for the purpose of maintaining or restoring

                                  20   discipline, or for the malicious and sadistic purpose of causing harm, a court may evaluate the need

                                  21   for application of force, the relationship between that need and the amount of force used, the extent

                                  22   of any injury inflicted, the threat reasonably perceived by the responsible officials, and any efforts

                                  23   made to temper the severity of a forceful response. Hudson, 503 U.S. at 7; LeMaire v. Maass, 12

                                  24   F.3d 1444, 1454 (9th Cir. 1993); see also Spain v. Procunier, 600 F.2d 189, 195 (9th Cir. 1979)

                                  25   (guards may use force only in proportion to need in each situation).

                                  26          Here, there was a need for some force against Reynolds in response to Reynolds’ verbal

                                  27   outburst and physically provocative actions. After Merenda yelled at Reynolds, Reynolds admitted

                                  28   that he was visibly angry at Merenda and made it clear by jumping up from a seated position to
                                                                                         5
                                   1   confront Merenda and hurling Merenda’s initial insult back at him, along with other expletives. See

                                   2   Docket No. 27-2 at 15–16. Reynolds’ outburst threatened order within the prison and could have

                                   3   reasonably been perceived by Merenda to require force to reestablish it. These facts support the

                                   4   conclusion that Merenda’s conduct was aimed at maintaining or restoring discipline, not for the

                                   5   malicious and sadistic purpose of causing harm.

                                   6          In addition, the amount of force used by Merenda was appropriate for the need. Although

                                   7   Reynolds’ actions were not overly aggressive, neither was Merenda’s response. By restraining

                                   8   Reynolds, Merenda restored order to the situation using minimal force. Reynolds did not suffer

                                   9   physical injuries from the initial handcuffing—just three to five seconds of pain. (There is no

                                  10   evidence that the bruises mentioned in the complaint were due to the movement of the arm; rather,

                                  11   the bruises alleged in the complaint apparently resulted from the object that hit Reynolds in the face

                                  12   while in Merenda’s office.) The lack of injuries is not dispositive. See Hudson, 503 U.S. at 7.
Northern District of California
 United States District Court




                                  13   However, it is another factor that indicates Merenda did not use force maliciously and sadistically

                                  14   to cause harm. See id. at 9-10 (not every “malevolent touch by a prison guard gives rise to a federal

                                  15   cause of action. . . . The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments

                                  16   necessarily excludes from constitutional recognition de minimis uses of physical force.”)

                                  17          Reynolds’ position apparently is that Merenda had to accept Reynolds’ assertion at face

                                  18   value that his right shoulder was made of titanium and had limited mobility. This is not the case.

                                  19   In scenarios where a suspect tells an officer about a pre-existing injury, the “officer need not

                                  20   endanger himself by unduly crediting [the] suspect’s mere claim of injury.” Winterrowd v. Nelson,

                                  21   480 F.3d 1181, 1184 (9th Cir. 2007).3 There is no evidence that existence of a titanium shoulder

                                  22   necessarily means the arm’s motion is limited; rather, it was Reynolds’ individual situation that his

                                  23

                                  24          3
                                                 In Winterrowd, police officers pulled over plaintiff Winterrowd because they believed his
                                  25   car’s license plates were invalid. Id. at 1182. Winterrowd was asked to put his arms behind his
                                       back for a pat down. Id. Winterrowd told the police officers that because his right shoulder was
                                  26   injured, his right arm could not reach behind his back. Id. at 1182. Ignoring this information, a
                                       police officer forced Winterrowd on to the hood of Winterrowd’s car, grabbed his right arm, and
                                  27   pushed it behind his back. Id. at 1183. Winterrowd screamed in pain, but the officer did not let go.
                                       Instead, the officer “applied greater pressure, pumping [Winterrowd’s] arm up and down.” Id. The
                                  28   court ultimately found the police officer’s use of excessive force a violation of Winterrowd’s
                                       constitutional rights. See id. at 1186.
                                                                                          6
                                   1   arm’s range of motion was limited due to his particular shoulder replacement. Therefore, Merenda

                                   2   did not have to immediately cease all efforts to restrain Reynolds in light of his claim of pre-existing

                                   3   injury. By ceasing to apply pressure to Reynolds’ right arm after moving the arm just a few inches

                                   4   and confirming Reynolds’ claim that the right arm’s motion was limited, Merenda tempered his use

                                   5   of force appropriately for the situation.4

                                   6          For the reasons stated above, the Court concludes that no reasonable jury could find an

                                   7   Eighth Amendment violation occurred when Merenda moved Reynolds’ arm a few inches in

                                   8   preparation for handcuffing.

                                   9          With respect to the actual handcuffing, the record shows a different correctional officer, not

                                  10   Merenda, handcuffed Reynolds at Merenda’s direction. Reynolds explained this in his deposition,

                                  11   and it is not disputed in his verified complaint. In addition, regardless of who actually handcuffed

                                  12   Reynolds, this force was a good-faith effort to restore discipline after Reynolds’ outburst for the
Northern District of California
 United States District Court




                                  13   same reasons outlined above. Whoever handcuffed Reynolds was reasonably responding to the

                                  14   same threat Merenda was attempting to address when he initially patted down and restrained

                                  15   Reynolds. As a result, the Court concludes that no reasonable jury could find an Eighth Amendment

                                  16   violation occurred during the actual handcuffing of Reynolds, let alone a violation by Merenda.

                                  17

                                  18          2.      A Reasonable Official Could Have Thought the Acts Lawful

                                  19          In this case, Merenda prevails on the first prong of the Saucier test because there was not a

                                  20   violation of Reynolds’ Eighth Amendment right to be free from cruel and unusual punishment. See

                                  21   Saucier, 533 U.S. at 201 (threshold question in qualified immunity analysis is: “Taken in the light

                                  22   most favorable to the party asserting the injury, do the facts alleged show the officer's conduct

                                  23   violated a constitutional right?”). Even assuming, arguendo, that there was an Eighth Amendment

                                  24   violation in Merenda’s actions, Merenda would prevail on the second prong of the qualified

                                  25

                                  26
                                              4
                                                 This fact helps distinguish Reynolds’ case from Winterrowd. The police officer in
                                       Winterrowd continued to hurt Winterrowd after realizing his pre-existing injury was real by applying
                                  27   greater force and “pumping [Winterrowd’s] arm up and down.” Winterrowd, 480 F.3d at 1183.
                                       Conversely here, Merenda immediately stopped moving Reynolds’ arm and let it down when
                                  28   Reynolds yelled out in pain.

                                                                                          7
                                   1   immunity test because there was no clearly established law controlling the specific facts of this case.

                                   2          “An officer ‘cannot be said to have violated a clearly established right unless the right’s

                                   3   contours were sufficiently definite that any reasonable official in [his] shoes would have understood

                                   4   that he was violating it,’ meaning that ‘existing precedent . . . placed the statutory or constitutional

                                   5   question beyond debate.’” City and County of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774

                                   6   (2015) (alteration and omission in original; citation omitted). This is an “exacting standard” which

                                   7   “gives government officials breathing room to make reasonable but mistaken judgments by

                                   8   protect[ing] all but the plainly incompetent or those who knowingly violate the law.” Id. (alteration

                                   9   in original; internal quotation marks omitted); see, e.g., Carroll v. Carman, 574 U.S. 13, 16–18

                                  10   (2014) (law not clearly established whether officer may conduct a “knock and talk” at any entrance

                                  11   to a home that is open to visitors, rather than only at the front door); Hines v. Youseff, 914 F.3d

                                  12   1218, 1229 (9th Cir. 2019) (defendants entitled to qualified immunity where “the specific right that
Northern District of California
 United States District Court




                                  13   the inmates claim in these cases—the right to be free from heightened exposure to Valley Fever

                                  14   spores—was not clearly established at the time”); Horton v. City of Santa Maria, 915 F.3d 592,

                                  15   601–02 (9th Cir. 2019) (officer entitled to qualified immunity on failure-to-protect claim from

                                  16   pretrial detainee who attempted to hang himself because there was conflicting information as to

                                  17   whether he was suicidal and the case law “was simply too sparse, and involved circumstances too

                                  18   distinct from those in this case, to establish that a reasonable officer would perceive a substantial

                                  19   risk that [detainee] would imminently attempt suicide”).

                                  20          The Supreme Court “has repeatedly told courts—and the Ninth Circuit in particular—not to

                                  21   define clearly established law at a high level of generality.” Kisela v. Hughes, 138 S. Ct. 1148, 1152

                                  22   (2018) (per curiam) (officer entitled to qualified immunity for shooting a woman who was armed

                                  23   with a large knife, was ignoring officers’ orders to drop the weapon, and was within striking distance

                                  24   of her housemate; prior cases on excessive force did not clearly establish that it was unlawful to use
                                       force under these circumstances, where officer may not have been in apparent danger but believed
                                  25
                                       woman was a threat to her housemate).
                                  26
                                              Here, it would not have been clear to a reasonable official in Merenda’s position that he must
                                  27
                                       accept at face value an inmate’s claim of a pre-existing injury, and that he must attempt to handcuff
                                  28
                                                                                          8
                                   1   the inmate in a manner consistent with such a claim. Nor is there clearly established law that a

                                   2   correctional officer must accept at face value an inmate’s claimed physical inability to comply with

                                   3   a request. Indeed, the one case found nearly on point, Winterrowd, explained that an officer does

                                   4   not need to accept a suspect’s claim of pre-existing injury. Winterrowd, 480 F.3d at 1184.5

                                   5          It also was not clearly established law that an inmate—who physically confronts a

                                   6   correctional officer—has “the right to be free from forceful restraint against a wall.” Cabrera v.

                                   7   Clark Cty. Det. Ctr., No. 2:12-cv-00918-RFB-CWH, 2016 U.S. Dist. LEXIS 49678, at *20 (D. Nev.

                                   8   Apr. 12, 2016). In Cabrera, the plaintiff inmate Cabrera was slammed against a wall by defendant

                                   9   correctional officer Neville after Cabrera disrupted a class Neville was leading and physically

                                  10   confronted Neville. Id. at *5–*6. Neville held Cabrera against the wall for thirty seconds before

                                  11   instructing Neville to return to his seat. Id. In granting the officer’s summary judgment motion, the

                                  12   court determined that there was no Eighth Amendment excessive force violation. Id. at *19.
Northern District of California
 United States District Court




                                  13   Furthermore, the court noted Neville was entitled qualified immunity “even if Cabrera had been

                                  14   slammed more forcefully against the wall,” given the medical evidence indicating a lack of injuries.

                                  15   Id. at *21–*22.

                                  16          Here, the facts are nearly identical to Cabrera so it would not have been clear to Merenda

                                  17   that his conduct was unlawful. In both cases, (1) an inmate stood up in a physically provocative

                                  18   manner and mouthed off to the officer, (2) the officer responded by forcefully restraining the inmate

                                  19   against the wall, and (3) there was a lack of medical evidence of any injury to the inmate. Although

                                  20   the plaintiff in Cabrera did not have a physical impairment, because Merenda stopped moving

                                  21   Reynolds’ arm as soon as he confirmed Reynolds’ assertions of its limited motion, any momentary

                                  22   pain suffered from this movement does not differentiate the case from Cabrera. Therefore, even if

                                  23   a constitutional violation did occur, Merenda is entitled to qualified immunity because it would not

                                  24   have been clear to Merenda that his actions were unlawful.

                                  25
                                              5
                                  26           Although Winterrowd involved a free citizen, the same rule can be applied to inmates. The
                                       rule may even provide correctional officers greater latitude than police officers because prisoners
                                  27   “have necessarily shown a lapse in ability to control and conform their behavior to the legitimate
                                       standards of society by the normal impulses of self-restraint,” Hudson v. Palmer, 468 U.S. 517, 526
                                  28   (1984).

                                                                                        9
                                   1   C.      Referral to Pro Se Prisoner Mediation Program

                                   2           With only one excessive force claim remaining, this case appears to be a good candidate for

                                   3   the court’s mediation program. Good cause appearing therefor, this case is now referred to

                                   4   Magistrate Judge Illman for mediation or settlement proceedings pursuant to the Pro Se Prisoner

                                   5   Mediation Program. The proceedings will take place within 120 days of the date this order is filed.

                                   6   Magistrate Judge Illman will coordinate a time and date for mediation or settlement proceedings

                                   7   with all interested parties and/or their representatives and, within five days after the conclusion of

                                   8   the proceedings, file with the court a report for the prisoner mediation or settlement proceedings.

                                   9           Plaintiff must attend and participate in the mediation or settlement conference proceedings.

                                  10   The conference may be set up so that he will appear in person, by videoconference, or by telephone;

                                  11   he must attend in whatever format Magistrate Judge Illman chooses. Plaintiff is cautioned that he

                                  12   may be sanctioned for failure to comply with an order to participate in a mediation or settlement
Northern District of California
 United States District Court




                                  13   conference, and such sanctions may include dismissal of part or all of the action. See Fed. R. Civ.

                                  14   P. 16(a), (f), and 41(b).

                                  15

                                  16   D.      Plaintiff’s Request For Copies

                                  17           Reynolds sent a letter to the Court requesting a copy of pages 72-125 of his deposition.

                                  18   Docket No. 28. The Court does not have those pages. Copies of depositions are not automatically

                                  19   sent to the Court. Rather, the Court record will include parts or all of deposition transcripts only

                                  20   when the parties file them in connection with a pending motion. Here, the excerpts of Reynolds’

                                  21   deposition that were filed by Merenda do not include the requested pages. If Reynolds wants to

                                  22   obtain the other pages from his deposition, he should contact defense counsel or the court reporter

                                  23   who transcribed the deposition.

                                  24

                                  25                                             CONCLUSION

                                  26           For the foregoing reasons, Merenda’s motion for partial summary judgment is GRANTED

                                  27   with respect to the events surrounding Reynolds’ handcuffing. Docket No. 27. Merenda is entitled

                                  28   to judgment as a matter of law in his favor on the merits of Reynolds’ Eighth Amendment claim
                                                                                        10
                                   1   based on events surrounding Reynolds’ handcuffing and on the defense of qualified immunity for

                                   2   that claim only.

                                   3          This action is now referred to Magistrate Judge Illman for mediation or settlement

                                   4   proceedings pursuant to the Pro Se Prisoner Mediation Program. The Clerk shall send a copy of

                                   5   this order to Magistrate Judge Illman.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: November 12, 2019

                                   9                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                  10                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    11
